 Case 20-50129          Doc 109      Filed 08/31/20 Entered 08/31/20 16:46:21         Desc Main
                                      Document     Page 1 of 9



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Harrisonburg Division


                                                  )
In re:                                             )
                                                   )          Chapter 11
JOHN ALAN ROSS,                                    )
                                                   )          Case No. 5:20-BK-50129
                          Debtor.                  )
                                                   )


              OBJECTION OF WILLIAM A. TRUBAN, JR. TO CONFIRMATION
                OF AMENDED CHAPTER 11 PLAN OF REORGANIZATION

         William A. Truban, Jr. (“Truban”), a creditor of the Debtor, John Alan Ross (the “Debtor”),

by counsel, hereby objects to confirmation of the Debtor’s proposed amended chapter 11 plan of

reorganization docketed August 5, 2020 [Docket No. 99] (the “Plan”). The Plan was filed pursuant

to subchapter V of chapter 11 of the United States Bankruptcy Code, 11 U.S.C. section 101 et seq.

(the “Bankruptcy Code”). In support thereof, Truban respectfully states as follows:

         1.      Section 1191(a) of the Bankruptcy Code states that a plan under Subchapter V of

chapter 11 shall be confirmed only if all of the requirements of section 1129(a), other than

paragraph (15) of that section are met.




Augustus C. Epps, Jr., Esquire (VSB No. 13254)
Michael D. Mueller, Esquire (VSB No. 38216)
Jennifer M. McLemore, Esquire (VSB No. 47164)
Bennett T. W. Eastham, Esquire (VSB No. 93484)
WILLIAMS MULLEN
200 South 10th Street, Suite 1600
Richmond, Virginia 23219
Telephone: (804) 420-6000
Facsimile: (804) 420-6507
Email: aepps@williamsmullen.com
         mmueller@williamsmullen.com
         beastham@williamsmullen.com
         jmclemore@williamsmullen.com

Counsel for William A. Truban, Jr.
 Case 20-50129        Doc 109     Filed 08/31/20 Entered 08/31/20 16:46:21             Desc Main
                                   Document     Page 2 of 9



        2.     To assist in making this determination, Bankruptcy Code section 1190(1)(c)

requires that the proposed plan include “projections with respect to the ability of the debtor to

make payments under the proposed plan of reorganization.” The Debtor has included no such

projections in the Plan. For this reason alone, the Plan must not be confirmed.

        3.     In addition, the Plan cannot be confirmed because it does not satisfy the

requirements of Section 1129(a)(11) or Section 1191(c) of the Bankruptcy Code.

        4.     Section 1129(a)(11) requires that the Bankruptcy Court find that a plan be feasible

as a condition precedent to its confirmation. Specifically, the Bankruptcy Court must determine

that:

               Confirmation of the plan is not likely to be followed by the liquidation, or
               the need for further financial reorganization, of the debtor or any successor
               to the debtor under the plan, unless such liquidation or reorganization is
               proposed in the plan.

        5.     Section 1191(c)(3) tightens the requirements of section 1129(a)(11) for subchapter

V cases by adding to the feasibility requirement a requirement that the Court determine that the

debtor will be able to make all payments under the plan or that there is a reasonable likelihood that

the debtor will be able to make all payments under the plan.             Bankruptcy Code section

1191(c)(3)(A). Section 1191(c)(3)(B) states that, should the court find only that there is a

reasonable likelihood that the debtor will be able to make the payments for which the proposed

plan calls, the plan must provide appropriate remedies to protect the holders of claims or interests

if the debtor does not make the required plan payments.

        6.     The purpose of [the 1129] “feasibility” requirement is “to avoid confirmation of

visionary schemes which promise creditors more under a proposed plan than the debtor can

possibly attain after confirmation.” Matter of Pizza of Hawaii, 761 F.2d 1374, 1382 (9th Cir. 1985).

See also Pookrum v. Bank of America, N.A., 512 B.R. 781 (D.Md. 2014) (same); In re DeLuca,


                                                 2
 Case 20-50129        Doc 109      Filed 08/31/20 Entered 08/31/20 16:46:21              Desc Main
                                    Document     Page 3 of 9



1996 WL 910908, at * 17 (Bankr. E.D. Va. April 12, 1996) (“[I]t is not necessary that success be

guaranteed, but only that the plan presents a workable scheme of reorganization and operation

from which there may be a reasonable expectation of success.”); In re Monnier Bros., 755 F.2d

1336, 1341 (8th Cir. 1985) (“[I]t is the responsibility of the court to examine the plan carefully to

determine whether it is workable and has a reasonable prospect of succeeding.”).

       7.      In the Plan, the Debtor asserts that he is “employed as an independent contractor

and consultant” for Race ADV, LLC (“Race ADV”) and he is being paid and will be paid

$5,000.00 per month in respect of his employment. He further asserts that Race ADV is owned,

entirely, by Jake Ross – the Debtor’s eighteen-year-old son – and that the Debtor has no ownership

interest in or control of the entity. Plan, Article 1. (It is interesting to note that on Schedule J of

the Debtor’s Schedules [Docket No. 22] Ross lists his 18 year old son as his dependent even though

this is the same son who is supposedly employing the Debtor.) Based on the documents provided

to Truban pursuant to the 2004 Order entered in the Debtor’s bankruptcy case, Race ADV appears

not to have a signed operating agreement. Furthermore, many of the business receipts provided in

response to the Rule 2004 request listed John Ross individually or Independence Farm, LLC and

leading one to the inference that Race ADV may in fact be a “straw man” for the Debtor and other

family members. In fact, in response to the Rule 2004 request, in the Race ADV Business Plan

email it provides, in part, “Jake originally planned to run the business part time and through the

summer, but feels he will be better suited as an employee than an owner and wishes to sell the

business to his father.” It is far from clear how Debtor would have the funds to purchase this

interest from Jake. Furthermore, should the Debtor actually have sufficient funds, these funds

should be used to increase amounts payable to creditors under the Plan.




                                                  3
 Case 20-50129       Doc 109     Filed 08/31/20 Entered 08/31/20 16:46:21            Desc Main
                                  Document     Page 4 of 9



       8.      In Article V of the Plan, the Debtor asserts that his anticipated monthly income

from Race ADV is $5,000. This is consistent with representations made by the Debtor in his

Schedule I [Docket No. 22]. The Debtor proposes Plan payments in the amount of $750 per month

for the first six months of the Plan, and $1,400 per month for the remaining 54 months of the Plan.

Plan, Article V. The total proposed payout under the Plan is thus $80,100.

       9.      The Debtor’s schedules indicate that his budget has monthly net income of only

$196.00, which presumably is the maximum he could pay on a monthly basis toward his Plan

obligations.

       10.     The Debtor’s monthly operating reports do not support Debtor’s projections in the

Plan. The Debtor-in-Possession Monthly Operating Report (the “MOR”) for the month of April,

2020 [Docket No. 56] shows income of only $1,479.84, and expenses in the amount of $1,518.06.

In his May, 2020 MOR [Docket No. 75], the Debtor reports income in the amount of $2,429.75

(which includes his $1,200 COVID stimulus check) and expenses in the amount of $2,360.28 For

June, 2020 the Debtor reports cash receipts of $1,400.00 and disbursements of $1,421.92. As of

the date hereof, the Debtor has not filed a monthly operating report for July, 2020. Thus, based

on his reported income and expenses, the Debtor has fallen far short of his Plan projections each

month since April. There has yet to be a single calendar month in which Race ADV has paid the

Debtor an amount anywhere close to what the Debtor asserts that he will be receiving during the

life of the Plan. Indeed, his receipts from that company do not suffice even to pay the “rent” on

his residence to Independence Farm, LLC, the entity that owns the Debtor’s residence and of which

the Debtor owns a 100% interest, plus his utilities and food, much less anything else.

       11.     As further evidence of his financial instability, this Court should note that the

Debtor requested a forbearance for 90 days from his mortgage company, Wells Fargo [Docket No.



                                                4
    Case 20-50129        Doc 109       Filed 08/31/20 Entered 08/31/20 16:46:21                     Desc Main
                                        Document     Page 5 of 9



64]. If the Debtor cannot timely make his mortgage payments1, it is difficult to see how he will be

able to make his Plan payments.

        12.      Furthermore, in Article I of the Plan the Debtor states:

                 The Debtor has a very strong reputation in the European motorcycle
                 enthusiasts industry, and anticipates a growing and profitable enterprise
                 with Race ADV, LLC. The debtor also anticipates increasing consulting
                 opportunities in the motorcycle industry once the economy reopens and
                 improves, and has applied for, and has optimism about, a job with a
                 prominent motorcycle manufacturer that will blend a base salary and a
                 commission. (Emphasis added).

There could hardly be a more perfect example of a plan proposing a “visionary scheme” rather

than a “workable scheme of reorganization and operation from which there may be a reasonable

expectation of success.” See Monnier, supra.

        13.      In addition, the Debtor has significant administrative expenses that, according to

the terms of the Plan and the Bankruptcy Code, must be paid to the extent allowed. See Plan,

Article III. Debtor’s counsel has filed his First Interim Application for Compensation and

Reimbursement of Expenses and this Court has allowed interim compensation of $12,515.35 in

fees and expenses for the time period of April 21, 2020 [sic.] through June 22, 2020. Counsel held

a retainer in the amount of $4,525, which left an outstanding balance of approximately $8,000.

The Subchapter V Trustee in this matter, William E. Callahan, Jr., also filed his First Interim

Application for Compensation and Reimbursement of Expenses, and this Court allowed the

Trustee interim compensation of $7,847.50 in fees and expenses for the time period February 27,



1
  The payments are actually made by the owner, Independence Farm, LLC, to which the Debtor pays monthly rent of
$350.00 (see Debtor’s Schedule I, Docket No. 22 at *32). Upon information and belief, this $350.00 per month
payment is a reduced payment agreed to by the lender, Wells Fargo, as an accommodation to the Debtor, and, upon
expiration of the accommodation period, the full monthly payments will again be payable. There is no financial
information in or accompanying the Plan to indicate the Debtor’s ability to make a monthly payment of such size from
his projected monthly income of $5,000.00 and his estimated monthly net income of $196.00 (which takes into account
the Debtor’s payment to his wholly-owned LLC landlord of $350.00 per month). The full monthly payment, as set
forth in Wells Fargo’s proof of claim (Claim 6-1 filed on March 12, 2020) is $2,194.35.

                                                         5
    Case 20-50129        Doc 109        Filed 08/31/20 Entered 08/31/20 16:46:21                      Desc Main
                                         Document     Page 6 of 9



2020 through June 24, 2020. These fee allowances are now Class 1 Administrative Claims that,

pursuant to the Plan, must be paid once allowed. However, it is not clear from the Plan that the

Debtor will be able to pay the approximately $16,000 in administrative claims given his current

limited resources. At the very least, even if the Debtor comes up with the funds to make the

required payment of Administrative Claims, payment of these amounts will either (a) significantly

weaken the Debtor’s financial position, as set forth in his schedules and in his budget, thus making

the $80,100 in payments the Plan proposes to be paid to creditors even more unlikely, or (b) reduce

the payments to creditors by approximately 25%. More requests for allowance of compensation

will surely follow in this case.2

         14.      Based on the foregoing, the Plan does not have a reasonable prospect of succeeding

and simply is not feasible, and thus cannot be confirmed because it does not satisfy sections

1129(a)(11) and 1191 of the Bankruptcy Code. In addition, the Plan offers no evidence to support

a finding by this Court that the Debtor has provided appropriate remedies to protect the holders of

claims or interests if the Debtor does not make the required plan payments, as section

1191(c)(3)(B) requires. The Debtor does not have an employment history with Race ADV, which

is itself a new business venture operated by an inexperienced person (and an insider – see section

101(31) of the Bankruptcy Code). The Debtor has shown very little disposable income on his

MORs and is facing nearly $16,000 in administrative claims (almost certainly to increase to at

least $20,000 when compensation for services after late Juneand requested and allowed. With no

track record of disposable income in the amounts projected in the Plan, no source of funds for

payment of administrative claims, and no financials submitted with respect to the Debtor’s


2
 Because the Plan will not be a consensual plan, the Debtor will be permitted to amend the Plan to provide for payment
of these administrative expenses through the Plan, thus causing either a greatly increased monthly payment from the
Debtor or a significantly reduced payment to other creditors pursuant to the Plan. See Bankruptcy Code section
1191(e).

                                                          6
 Case 20-50129        Doc 109         Filed 08/31/20 Entered 08/31/20 16:46:21        Desc Main
                                       Document     Page 7 of 9



employer, the Plan is not a “workable scheme of reorganization … from which there may be a

reasonable expectation of success.” In re DeLuca, 1996 WL 910908, at * 17 (Bankr. E.D. Va.

Apr. 12, 1996). If the Debtor expects to make his plan payments out of another source of funds,

such source must be disclosed to creditors and this Court.

        15.     Furthermore, the Debtor has not proposed this Plan in good faith, as Bankruptcy

Code section 1129(a)(3) requires. The proposed treatment of Class 3, the William A. Truban, Jr.

Secured Claim, makes it transparent that the Debtor’s frantic attempt to limp to the confirmation

finish line without the ability to perform his obligations under the Proposed Plan is simply an

attempt to obtain a confirmation order that strips off the lien securing Truban’s claim presently

secured by the real property at 1021 Bowman’s Mill Road, Middletown (pursuant to section

1190(3) of the Bankruptcy Code) before the inevitable failure of his Plan. Truban submits to this

Court that when viewed in this light, and together with the lack of feasibility, the Plan smacks of

bad faith violative of Bankruptcy Code section 1129(a)(3), and confirmation should be denied for

this basis as well.

        16.     The failure of a plan to provide specific information “respecting how and when

payments would be made to creditors can violate the “good faith” requirement of Bankruptcy Code

sections 1129(a)(3). See Crestar Bank v. Walker (In re Walker), 165 B.R. 994, 997 (E.D.Va.

1994), and it does so in this case.

        17.     In addition, because of the tremendous issues regarding feasibility of the Plan and

in light of the serious inequities that would be imposed on the Class 3 claim holder should the Plan

be confirmed and then the Debtor fail to make all payments required to be made pursuant to the

Plan, any order of this Court confirming the Plan must provide that the provisions of section

1190(3) shall not apply to strip the lien from the Bowman’s Mill Road property presently securing



                                                  7
    Case 20-50129       Doc 109      Filed 08/31/20 Entered 08/31/20 16:46:21                   Desc Main
                                      Document     Page 8 of 9



Truban’s class 3 claim until substantial consummation of the Plan. In this regard this Court should

note the provisions of section 1191(c)(3) of the Bankruptcy Code, which requires that this Court

find either that “the debtor will be able to make all payments under the plan or that there is a

reasonable likelihood that the debtor will be able to make all payments under the plan and the plan

provides appropriate remedies … to protect the holders of claims or interests in the event that the

payments are not made.” Truban submits that given the facts of this case the Plan cannot be

confirmed unless this Court orders that the provisions of section 1190(3) not apply until all

payments under the Plan have been made.3

        WHEREFORE, for the foregoing reasons, Truban requests that this Court enter an Order

denying confirmation of the Amended Plan and granting such other and further relief as this Court

may deem just and proper.

Dated: August 31, 2020                             WILLIAM A. TRUBAN, JR.

                                                   /s/ Augustus C. Epps, Jr.
                                                   Augustus C. Epps, Jr., Esquire (VSB No. 13254)
                                                   Michael D. Mueller, Esquire (VSB No. 38216)
                                                   Jennifer M. McLemore, Esquire (VSB No. 47164)
                                                   Bennett T. W. Eastham, Esquire (VSB No. 93484)
                                                   Williams Mullen
                                                   200 South 10th Street, Suite 1600
                                                   Richmond, Virginia 23219
                                                   Telephone: (804) 420-6000
                                                   Facsimile: (804) 420-6507
                                                   Email: aepps@williamsmullen.com
                                                          mmueller@williamsmullen.com
                                                          beastham@williamsmullen.com
                                                          jmclemore@williamsmullen.com

                                                    Counsel for William A. Truban, Jr.




3
 As of the date hereof, counsel is aware of no cases construing the “appropriate remedies” provision of section
1191(c)(3).

                                                      8
 Case 20-50129       Doc 109     Filed 08/31/20 Entered 08/31/20 16:46:21           Desc Main
                                  Document     Page 9 of 9



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of August, 2020, I caused to be served the foregoing
Objection of William A. Truban, Jr., to Confirmation of Amended Chapter 11 Plan of
Reorganization via this Court’s CM/ECF electronic case management system to the parties
identified below and all parties entitled to notice thereby:

                              Andrew S. Goldstein, Esquire
                              Magee Goldstein Lasky & Sayers, P.C.
                              Post Office Box 404
                              Roanoke, VA 24003
                               Counsel for Debtor

                              William E. Callahan, Jr., Esquire
                              Gentry Locke
                              Post Office Box 40013
                              Roanoke, VA 24022
                               Chapter 11 Trustee

                              United States Trustee
                              Office of the United States Trustee
                              210 First Street, Suite 505
                              Roanoke, Virginia 24011
                               United States Trustee

                              Mary F. Balthasar Lake
                              Shapiro & Brown, LLP
                              501 Independence Parkway, Suite 203
                              Chesapeake, Virginia 23320
                               Counsel for Wells Fargo Bank, N.A.



                                                 /s/ Augustus C. Epps, Jr.
                                                 Augusts C. Epps, Jr.


43207831v9




                                                9
